                   Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 1 of 24
                                                                                                                              F:^r,
                                                                                                                                    h'
AO 91 (Rev. 11/1 i) Criminal Complaint


                                     United States District Court                                                        03 20jg
                                                               for the

                                                  Northern District ofCalifornia                                 Di'STr^/^f q^c
                                                                                                                                  '-'^--Cr.,v;A
                  United States of America
                                V.

                                                                          Case No.
                                                                                            3 19 71432
                        Hilda Tacorda,




                           Defendant(s)                              UNDER SEAL
                                                CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                November 30, 2017              in the county of           San Francisco                  in the
     Northern          District of          California        , the defendant(s) violated:

             Code Section                                                   Offense Description
42U.S.C. § 1320a-7b{b)                        Criminal penalties for acts invoiving Federal health care "Anti-Kickback
                                              Statute."




          This criminal complaint is based on these facts:
Please see attached affidavit.




          sf Continued on the attached sheet
Approved as to form:

                                                                               1
                                                                                                              f-A
                                                                                              omplainant's si^ nature
WILLIAM FRENTZEN
                                                                                   Katelyn McKendrick, Special Agent - FBI
Assistant United States Attorney
                                                                                             Prialed name and title


Sworn to before me and signed in my presence.


Date;        fhii                                                                              Judge's signature

City and state:                   San Francisco, California                Hon. Joseph C. Spero, U.S. Chief Magistrate Judge
                                                                                             Printed name and title
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 2 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 3 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 4 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 5 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 6 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 7 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 8 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 9 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 10 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 11 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 12 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 13 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 14 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 15 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 16 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 17 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 18 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 19 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 20 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 21 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 22 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 23 of 24
Case 3:19-mj-71432-MAG Document 1 Filed 09/03/19 Page 24 of 24
